Citation Nr: 1028707	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  10-18 157	)	DATE
	)
	)


THE ISSUE

Whether a February 18, 1983, Board of Veterans' Appeals (Board) 
decision should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).

(The issue of entitlement to the assignment of a 100 percent 
rating for paranoid schizophrenia during the period from 
September 1, 1980, to May 31, 1985, will be addressed in a 
separate decision.) 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1973.  

This matter comes to the Board under 38 U.S.C.A. § 7111 (West 
2002), pursuant to a February 2010 motion alleging clear and 
unmistakable error (CUE) in a February 18, 1983 decision, wherein 
the Board found that a rating in excess of 70 percent for 
schizophrenia was not warranted.  


FINDINGS OF FACT

1.  The Board confirmed the reduction of a 100 percent rating for 
service-connected schizophrenia in denying a rating higher than 
70 percent in its decision promulgated on February 18, 1983.  

2.  The evidence shows that the pertinent regulatory provisions 
were incorrectly applied in the February 1983 decision, in that 
the Board failed to apply the regulatory provisions pertaining to 
the reduction of a disability rating in effect for more than five 
years.  

3.  The decision of the Board in February 1983 would have been 
manifestly different had the Board considered and applied 38 
C.F.R. §§ 3.343 and 3.344, which provide criteria that must be 
met when a disability rating is reduced or terminated.  


CONCLUSION OF LAW

The February 1983 decision by the Board denying restoration of a 
100 percent rating for schizophrenia was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 
20.1406 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE and 
will be reversed or revised if evidence establishes such error.  
38 U.S.C.A. § 7111(a).  Motions for review of Board decisions on 
the grounds of CUE are adjudicated pursuant to regulations 
codified at 38 C.F.R. §§ 20.1400-1411.  

CUE is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, CUE is present when either the correct 
facts, as they were known at the time, were not before the Board, 
or the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b).  To warrant 
revision of a Board decision on the grounds of CUE, there must 
have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed the 
outcome when it was made; if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

A decision of the Board is final and binding and is not subject 
to revision on the same factual basis in the absence of clear and 
unmistakable error.  Where evidence establishes such error, the 
prior decision will be reversed or revised.  38 U.S.C. § 4004(b) 
(1976); 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 19.104 
(1980).  

Clear and unmistakable error is a very specific and rare kind of 
error. It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
38 U.S.C.A. § 7111; Damrel v. Brown, 6 Vet. App. 242 (1994); 38 
C.F.R. § 20.1403(a).  In order to find clear and unmistakable 
error it must be determined (1) that either the facts known at 
the time were not before the adjudicator or the law then in 
effect was incorrectly applied, (2) that an error occurred based 
on the record and the law that existed at the time the decision 
was made, and (3) that, had the error not been made, the outcome 
would have been manifestly different.  Sorakubo v. Principi, 16 
Vet. App. 120 (2002); 38 C.F.R. § 20.1403(b) and (c).  

In this case, the Veteran served in the United States Air Force 
from September 1969 to September 1973.  A VA hospital summary 
indicates that the Veteran was admitted to the hospital in May 
1974 complaining of nervousness and difficulty being around 
people for the previous 6 months, ever since his separation from 
service.  He was diagnosed with schizophrenia, simple type; the 
degree of impairment was moderate at admission and mild to absent 
on discharge.  Following a VA examination in February 1975, the 
Veteran was diagnosed with schizo-affective schizophrenia.  At 
that time, the examiner indicated that the Veteran was in poor 
contact with reality.  

By a rating action in March 1975, the RO granted service 
connection for schizophrenia, schizo-affective type, evaluated as 
100 percent disabling, effective from May 30, 1974.  The RO 
explained that there was no evidence that the Veteran incurred a 
psychosis during service; however, it was shown that the 
condition arose within a presumptive period-one year after 
service.  The Veteran did not appeal that decision.  

On the occasion of a routine VA examination in April 1980, the 
Veteran stated that he was most depressed and cried very easily.  
He stated that he gets excited and very restless.  He also stated 
that he cannot tolerate people around him.  He indicated that he 
socialized very poorly, and he slept poorly with much agitation.  
On mental status examination, the Veteran looked his stated age.  
He was quite cooperative during the interview.  Sensorium was 
clear.  He was oriented to person, place, time and situation.  
Motor activity was normal.  General mood did not show any 
evidence of depression; his affect was flat.  Speech was normal.  
Stream of mental activity was circumstantial, with no signs of 
looseness of association or distortion of thought.  Content of 
thought showed poverty of content.  Remote and recent memory was 
good.  Judgment was fair, but insight was poor.  The clinical 
impression was schizophrenia, schizo-affective type, in 
remission.  The examiner noted that there was a mild social 
industrial impairment.  

By a rating action in June 1980, the RO reduced the evaluation 
for the Veteran's schizophrenia from 100 percent to 70 percent, 
effective from September 1, 1980.  

The Veteran was afforded another VA examination in May 1981.  At 
that time, he reported difficulty concentrating.  The Veteran 
indicated that he remained at home most of the time, and he did 
not do much.  He stated that he felt severely depressed.  He also 
stated that he could not deal with other people around him 
because he gets very uptight and becomes withdrawn.  On mental 
status examination, it was noted that the Veteran was well 
dressed.  He showed an expressionless facial expression, hostile 
and worried.  His clothing arrangement was poor.  Sensorium was 
clear.  He was oriented to person, place, time and situation.  
Motor activity was decreased.  General mood was depressed.  His 
affect was inappropriate.  Speech was reduced.  He had a silly 
facial expression.  He was circumstantial, congestion in his 
thoughts and indecisive.  His thoughts showed positive content.  
Remote and recent memory was good.  Judgment was fair, and 
insight was poor.  The clinical impression was schizophrenia, 
schizo-affective type.  The examiner stated that there was a 
moderate to severe social, industrial impairment.  

Received in November 1981 were VA progress notes dated from 
December 1980 to October 1981.  The Veteran was seen at the 
mental health clinic for his schizophrenia.  When seen in July 
1981, it was noted that he was not doing too well; he had not 
been taking his medication.  During a clinical visit in August 
1981, the Veteran stated that he was feeling better; he indicated 
that he had been taking his medication daily.  It was noted that 
his condition was improved.  When seen in September 1981, the 
Veteran reported feeling good.  It was noted that he had mildly 
inappropriate affect; he was not delusional.  There was no other 
evidence of psychosis.  Mood and behavior were reported to be 
appropriate in October 1981.  

Of record is a VA hospital summary, which indicates that the 
Veteran was brought to the VA hospital by his parents on April 
28, 1982, following his release from jail.  During the 
hospitalization, the Veteran was quiet and remained to himself.  
At the time of discharge, the Veteran stated that he felt fairly 
well, without any hallucinations or disturbing thoughts.  The 
discharge diagnosis was schizophrenia, residual type.  It was 
noted that there were no limitations on the Veteran's activity, 
and he was capable of resuming employment immediately.  

On February 18, 1983, the Board issued a decision which found 
that the Veteran was not entitled to a schedular disability 
evaluation in excess of 70 percent for paranoid schizophrenia.  

As noted above, the Veteran was granted service connection for 
schizophrenia in March 1975; the RO assigned a 100 percent 
disability rating, effective May 30, 1974.  Following a routine 
examination in April 1980, the RO, in a June 1980 decision, 
reduced the rating from 100 percent to 70 percent, effective 
September 1, 1980.  

In the decision dated February 18, 1983, the Board noted that the 
Veteran was appealing from a rating action of June 1980, which 
assigned a 70 percent schedular rating.  The Board also noted 
that a 100 percent rating had been in effect from May 1974.  A 
review of the record indicates that the June 1980 rating 
decision, from which it is claimed that the appeal arose, 
actually reduced the schedular rating from 100 percent to 70 
percent.  Nevertheless, the Board listed the issue as 
"entitlement to an increased rating for schizophrenia, currently 
rated as 70 percent disabling."  In the February 1983 decision, 
the Board concluded that the schedular criteria for a 100 percent 
rating had not been met, but did not address the propriety of the 
reduction of the 100 percent rating.  

According to the regulation in effect in June 1980, a total 
disability rating could not be reduced without evidence of 
material improvement under the ordinary conditions of life.  See 
38 C.F.R. § 3.343 (1979).  In addition, if the disability rating 
had been in effect for more than five years and was subject to 
temporary or episodic improvement, such as a psychoneurotic 
disorder, the rating could not be reduced based on the results of 
a single examination unless all the evidence of record clearly 
showed sustained improvement.  See 38 C.F.R. § 3.344 (1979).  
Moreover, even when material improvement is reflected in the 
evidence, consideration must be given to whether the evidence 
also makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  Id.  

In its 1983 decision, other than a reference to a finding of 
apparent improvement, the Board provided no analysis of the fact 
that the appeal concerned a reduction of a rating of 100 percent 
that had been in effect for more than 5 years.  Clearly, the 
Board's decision mischaracterized the issue before it in February 
1983.  The case was before the Board on appeal of a decision that 
reduced the rating for schizophrenia from 100 percent to 70 
percent.  (Whether accurate or not, the Board had determined that 
it was the June 1980 decision that was on appeal, not subsequent 
decisions in 1981 that confirmed the 70 percent rating.)  
Consequently, the Board did not directly address the issue that 
was before it, which was whether the reduction of the 100 percent 
rating for schizophrenia was proper.  The critical standards for 
reduction of a rating in effect for more than 5 years, as in this 
case, are found in 38 C.F.R. §§ 3.343 and 3.344.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
VA failure to properly apply the regulations controlling 
reduction of ratings renders such a reduction void ab initio.  
Brown v. Brown, 5 Vet. App. 413, 422 (1993); Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992); see also Kitchens v. Brown, 
7 Vet. App. 320, 325 (1995); Ternus v. Brown, 6 Vet. App. 370, 
376 (1994) (failure to apply reduction regulation was CUE).  

The result of failing to acknowledge the distinction between the 
propriety of the reduction and a determination of entitlement to 
an increased rating was to deny the Veteran the benefit of the 
more stringent evidentiary standards for reduction of the rating 
for schizophrenia.  

As noted above, the provisions of § 3.344 were applicable with 
respect to the reduction in the rating for schizophrenia from 100 
percent to 70 percent, and the Board failed to apply them.  This 
regulation provides that even where material improvement in a 
service-connected mental condition is clearly reflected by the 
evidence, VA must "consider whether the evidence makes it 
reasonably certain that the improvement will be maintained under 
the ordinary conditions of life."  38 C.F.R. § 3.344(a).  

A review of the record prior to February 1983 reveals essentially 
the same disability picture, with some waxing and waning of 
psychiatric symptoms but with always the need for multiple 
psychotropic medications that did not seem to significantly 
arrest the Veteran's psychiatric symptomatology.  

Aside from the question of whether there was evidence of material 
improvement, there was clearly no evidence that the Veteran was 
working or actively seeking work.  Thus it was that when the 
Board considered this case in 1983, the provisions of 38 C.F.R. 
§ 3.344(a) were not only for application, but were also outcome-
determinative.  There is simply no showing that the Board gave 
any consideration to whether the Veteran attained improvement 
under the ordinary conditions of life; that is, while working or 
actively seeking work.  Such consideration could have resulted in 
no other conclusion other than that no true improvement was 
demonstrated.  Because this was a rating reduction case, and 
because the Board failed to apply the proper regulatory 
provisions, the reduction involved CUE and the 100 percent rating 
for schizophrenia must be reinstated as though the reduction did 
not occur.  


ORDER

Clear and unmistakable error having been shown, the motion for 
revision of the Board's February 18, 1983, is granted.  Thus, 
reinstatement of the 100 percent rating is warranted effective 
September 1, 1980.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals





